307 S.W.3d 581 (2010)
In re: Klaas Harm Jesse KAMSTRA, Relator.
No. 12-09-00017-CV.
Court of Appeals of Texas, Tyler.
March 17, 2010.
Jerry Bain, for Relator.
Robert R. Foster, Melissa A. Charles, for Real Party in Interest.
Panel consisted of WORTHEN, C.J., GRIFFITH, J., and HOYLE, J.

OPINION
PER CURIAM.
On March 2, 2010, this court delivered an opinion conditionally granting, in part, the petition for writ of mandamus filed by Klaas Harm Jesse Kamstra. See In re Kamstra, No. 12-09-00017-CV, 2010 WL 708857 (Tex.App.-Tyler Mar. 2, 2010, orig. proceeding) (mem. op.). That opinion directed the respondent trial court to vacate certain portions of its order signed on December 22, 2008. On March 16, 2010, this court received an order from the trial court vacating the portions of its December 22, 2008 identified in our opinion and order of March 16, 2010.
All issues attendant to this original proceeding having been disposed of, this mandamus proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this original proceeding is dismissed.